

NOTE PURCHASE AGREEMENT
THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of November 15, 2019
(the “Effective Date”), by and among Phunware, Inc., a Delaware corporation
(the “Company”), and the lenders named on the Schedule of Lenders attached
hereto as Schedule I (the “Schedule of Lenders”) (each, a “Lender,” and
collectively, the “Lenders”). Capitalized terms not otherwise defined in this
Agreement shall have the meanings ascribed to them in Section 1.
WHEREAS, each Lender intends to provide the Consideration (as defined below) to
the Company as set forth opposite the name of each Lender on the Schedule of
Lenders; and
WHEREAS, the parties wish to provide for the sale and issuance of the Notes (as
defined below) in exchange for the provision by the Lenders of the Consideration
to the Company.
NOW, THEREFORE, the parties hereby agree as follows:
1.Definitions.
(i)“Consideration” shall mean the purchase price paid by each Lender pursuant to
this Agreement. Consideration shall be paid in the form of US dollars; provided,
however, that the Company shall have the sole discretion to accept payment of
the purchase price by each Lender in Cryptocurrency in lieu of US dollars.
(ii)“Cryptocurrency” means Bitcoin (BTC), Ether (ETH), or another type of
cryptocurrency or other digital asset accepted by the Company in its sole
discretion as payment of the purchase price by each Lender.
(iii)“Cryptocurrency Payment Agreement” means the separate and additional
agreement to be signed by the Company and each Lender from whom the Company will
accept payment of the purchase price in Cryptocurrency in lieu of US dollars.
(iv)“Interest Payment Date” shall mean the last day of each calendar month
during the term of a Note.
(v)“Majority Noteholders” shall mean the holders of a majority in interest of
the aggregate principal amount of the Notes then outstanding.
(vi) “Maturity Date” shall mean, with respect to each Note issued under this
Agreement, November 15, 2024.
(vii) “Notes” shall mean the promissory notes issued to the Lenders pursuant to
Section 2 in the form attached hereto as Exhibit A.
(viii) “Person” shall mean any individual, corporation, partnership, trust,
limited liability company, association, or other entity.



--------------------------------------------------------------------------------



(ix) “Securities Act” shall mean the Securities Act of 1933, as amended.
2.Issuance of Notes. In exchange for the Consideration paid by each Lender and
upon the execution and delivery of the Note Purchase Agreement by each Lender,
the Company shall sell and issue to such Lender one or more Notes. Each Note
shall have a principal equal to the Consideration paid by such Lender for such
Note as set forth in the Schedule of Lenders. Notwithstanding the foregoing, if
the Company elects to accept Consideration in the form of Cryptocurrency, the
principal shall be expressed in US dollars and valued in accordance with the
Cryptocurrency Payment Agreement. The Company shall not issue Notes in excess of
$20,000,000.00 in the aggregate unless otherwise agreed by the Majority
Noteholders.
a.Prepayment; Pro Rata Payment. Prepayment of principal, together with unpaid
accrued interest, may be made at any time, without penalty, at the Company’s
option. The Notes shall be pari passu in right of payment with respect to each
other. All payments to the Lenders under the Notes shall be made on a pro rata
basis among the Lenders based upon the aggregate principal and unpaid accrued
interest on the Notes outstanding immediately prior to any such payments.
3.Closing Mechanics.
a.Initial Closing. The initial closing of the sale of the Notes in return for
the Consideration paid by each Lender (the “Initial Closing”) will take place
remotely via the exchange of documents and signatures on the date of this
Agreement, or at such other time and place as the Company shall designate. At
the Initial Closing and each Subsequent Closing, each Lender will deliver the
Consideration to the Company and the Company will deliver to each Lender one or
more executed Notes in return for the respective Consideration provided to the
Company.
b.Subsequent Closing. In any subsequent closing (each, a “Subsequent Closing”),
the Company may sell additional Notes subject to the terms of this Agreement to
any Lender as it shall select; provided that such sale will not take place more
than one hundred twenty (120) days after the Initial Closing, unless otherwise
agreed by the Majority Noteholders. Any subsequent purchaser of Notes shall
become a party to, and shall be entitled to receive Notes in accordance with,
this Agreement. Each Subsequent Closing shall take place at such locations and
at such times as shall be mutually agreed upon orally or in writing by the
Company and such purchasers of additional Notes. The Schedule of Lenders will be
updated to reflect the additional Notes purchased at each Subsequent Closing and
the parties purchasing such additional Notes.
4.Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Lenders that the following representations and warranties are true and
complete as of the date of the applicable Closing:
2

--------------------------------------------------------------------------------



a.Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on the Company’s business or
properties.
b.Authorization. The Company and its directors, officers and stockholders have
taken all corporate action required for the authorization, execution and
delivery of this Agreement and the Notes. This Agreement and the Notes, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
c.Compliance with Other Instruments. Neither the authorization, execution and
delivery of this Agreement, nor the authorization, issuance, execution and
delivery of the Notes, shall constitute or result in a material default or
violation of any law or regulation applicable to the Company or any material
term or provision of the Company’s Certificate of Incorporation or Bylaws or any
material agreement or instrument by which it is bound or to which its properties
or assets are subject.
5.Representations and Warranties of the Lenders
. In connection with the transactions provided for herein, each Lender hereby
represents and warrants to the Company, severally and not jointly, as of the
date of the applicable Closing that:
a.Authorization
. This Agreement constitutes such Lender’s valid and legally binding obligation,
enforceable in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights and laws relating to the availability of
specific performance, injunctive relief or other equitable remedies. Each Lender
represents that it has full power and authority to enter into this Agreement.
b.Purchase Entirely for Own Account
. Each Lender acknowledges that this Agreement is made with such Lender in
reliance upon such Lender’s representations and warranties to the Company set
forth in this Agreement, including, without limitation, such Lender’s
representation to the Company that the Note or Notes issued to such Lender
pursuant to Section 2 will be acquired for investment for such Lender’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Lender has no present intention
of selling, granting any participation in or otherwise distributing the same. By
executing this Agreement, each Lender further represents that such Lender does
not have any contract, undertaking, agreement or
3

--------------------------------------------------------------------------------



arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to the Notes.
c.Disclosure of Information
. Each Lender acknowledges that it has had the opportunity to review the
reports, schedules, forms, statements and other documents filed by the Company
with the Securities and Exchange Commission (the “SEC Reports”) and that the SEC
Reports constitute all of the information such Lender considers necessary or
appropriate for deciding whether to acquire the Notes. Each Lender further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms of the offering of the Notes. Each Lender
hereby represents, warrants, and certifies to the Company that such Lender
became interested in the offering of the Notes through a substantive,
pre-existing relationship with the Company or through direct contact by the
Company or its agents outside of any public offering effort. Additionally, each
Lender hereby represents and warrants to the Company that none of such Lender or
any of such Lender’s covered persons has been convicted of any of the felonies
or misdemeanors, and that none of such persons has been subject to any of the
orders, judgments, decrees or other conditions, set forth in Rule 506(d) of
Regulation D promulgated by the SEC. Each Lender covenants to provide immediate
written notice to the Company in the event such Lender or any of such Lender’s
covered persons is convicted of any felony or misdemeanor or becomes subject to
any order, judgment, decree or other condition set forth in Rule 506(d) of
Regulation D promulgated by the SEC, as may be amended from time to time. Each
Lender covenants to provide such information to the Company as the Company may
reasonably request in order to comply with the disclosure obligations set forth
in Rule 506(e) of Regulation D promulgated by the Securities and Exchange
Commission, as may be amended from time to time.
d.Investment Experience
. Each Lender is an investor in securities of companies in the growth stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Notes. If other than an individual, each Lender also represents it has
not been organized solely for the purpose of acquiring the Notes.
e.Accredited Investor
. Each Lender is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act, as presently in effect.
f.Illiquidity of Notes
(1). Each Lender acknowledges and agrees that, because of the substantial
restrictions on the transferability of the Notes, it may not be possible for
such Lender to liquidate such Lender’s investment in the Notes readily, even in
the case of an emergency.
4

--------------------------------------------------------------------------------



g.Limitations on Disposition
. Without in any way limiting the representations and warranties set forth
above, each Lender further agrees not to make any disposition of the Notes
unless and until the transferee of such disposition has agreed in writing for
the benefit of the Company to be bound by this Agreement and (i) the Lender has
notified the Company of the proposed disposition and has furnished the Company
with a detailed statement of the circumstances surrounding the proposed
disposition and (ii) if reasonably requested by the Company, the Lender shall
have furnished the Company with an opinion of counsel, reasonably satisfactory
to the Company, that such disposition complies with the Securities Act.
5.9 Residence. If the Lender is an individual, such Lender resides in the state
or province identified in the address shown on such Lender’s signature page
hereto. If the Lender is a partnership, corporation, limited liability company,
or other entity, such Lender’s principal place of business is located in the
state or province identified in the address shown on such Lender’s signature
page hereto.
5.10 Accuracy of Information. All of the information provided by the Lender
pursuant to this Agreement, the Cryptocurrency Payment Agreement (if
applicable), and all attachments, exhibits and other documents related hereto
and thereto is true, correct, and complete in all respects.
6.Maintenance of Capital Reserve. Subject to Section 7.1, the Company shall at
all times during the term of the Notes maintain a restricted bank account with a
minimum balance of one (1) year of interest payments on the aggregate principal
balance of all Notes, which shall be available for use exclusively to satisfy
any payments owed by the Company under the Notes.
7.Miscellaneous
.
5

--------------------------------------------------------------------------------



a.Subordination. Upon agreement between the Company and any Senior Creditor,
the indebtedness evidenced by the Notes shall, without any further action
required on the part of the Company or any Note holder, be expressly
subordinated in right of payment to the prior payment in full of all of the
Company’s Senior Obligations, including, without limitation, all interest
accruing after the commencement by or against the Company of any bankruptcy,
reorganization or similar proceeding, for so long as the Company owes any
amounts to a Senior Creditor. “Senior Obligations” shall mean the principal of
(and premium, if any), unpaid interest on, amounts reimbursable, fees, expenses,
costs of enforcement and any indebtedness or obligations of the Company, or with
respect to which the Company is a guarantor, to banks, commercial finance
lenders, factoring parties, insurance companies, leasing or equipment financing
institutions or other lending institutions regularly engaged in the business of
lending money or providing factoring arrangements (excluding venture capital,
investment banking or similar institutions which sometimes engage in lending
activities but which are primarily engaged in investments in equity securities),
which is for money borrowed, provided pursuant to a factoring arrangement, or
purchase or leasing of equipment in the case of lease or other equipment
financing, whether or not secured. Upon request (which request shall not be made
more than twice in any 12-month period) by any provider of Senior Obligations to
the Company (a “Senior Creditor”), the Company and each Note holder shall
execute and deliver a subordination agreement, the terms of which shall be
reasonably satisfactory to the Senior Creditor, confirming the subordination of
the indebtedness evidenced by such Lender’s Note to such Senior Obligations.
b.Successors and Assigns. Except as otherwise provided herein, the terms of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties; provided, however, that, except in
connection with an assignment by operation of law by the Company to the acquirer
of the Company, the Company may not assign its obligations under this Agreement
or under any Note without the written consent of the Majority Noteholders.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. For the avoidance of
doubt, a transaction or series of related transactions in which a Person, or a
group of related Persons, acquires from stockholders of the Company shares
representing more than fifty percent (50%) of the outstanding voting power of
the Company shall not constitute an assignment by the Company hereunder.
c.Governing Law; Venue. This Agreement and the Notes shall be governed by and
construed under the laws of the State of Texas as applied to agreements among
Texas residents, made and to be performed entirely within the State of Texas.
EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION, OR PROCEEDING OF ANY KIND WHATSOEVER AGAINST ANY OTHER PARTY
IN ANY WAY ARISING FROM OR RELATING TO THIS AGREEMENT, THE NOTES AND ALL
TRANSACTIONS CONTEMPLATED THEREBY IN ANY FORUM OTHER THAN THE U.S. DISTRICT
COURT, WESTERN DISTRICT OF TEXAS OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, THE COURTS OF THE STATE OF TEXAS SITTING IN TRAVIS COUNTY, AND ANY
APPELLATE COURT THEREOF. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES TO BRING ANY SUCH ACTION,
LITIGATION, OR PROCEEDING ONLY IN THE U.S. DISTRICT COURT, WESTERN DISTRICT OF
TEXAS OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE COURTS OF
THE STATE OF TEXAS SITTING IN TRAVIS COUNTY. EACH PARTY AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION, OR PROCEEDING IS CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
6

--------------------------------------------------------------------------------



d.WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS
BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT
BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
e.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
f.Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
g.Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at the
following addresses (or at such other addresses as shall be specified by notice
given in accordance with this Section 7.7):
If to the Company:


Phunware, Inc.
7800 Shoal Creek Boulevard, Suite 230-S
Austin, Texas 78757
Attention: CFO


If to Lenders:


At the respective addresses shown on Schedule I.


7

--------------------------------------------------------------------------------



h.Finder’s Fee. Each Lender represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction. Each
Lender agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finder’s fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Lender or any of its officers, partners, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Lenders from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
i.Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled. The Company shall pay all
costs and expenses that it incurs with respect to the negotiation, execution,
delivery and performance of this Agreement.
j.Entire Agreement. This Agreement (including the Exhibits hereto), the Notes
and, with respect to each Lender from whom the Company will accept payment of
the purchase price in Cryptocurrency in lieu of US dollars, the Cryptocurrency
Payment Agreement, constitute the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties are expressly canceled.
k.Amendments and Waivers. Any term of this Agreement or the Notes may be
amended and the observance of any term of this Agreement or the Notes may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Majority
Noteholders. Any waiver or amendment effected in accordance with this Section
shall be binding upon each party to this Agreement and any holder of any Note
purchased under this Agreement at the time outstanding and each future holder of
all such Notes. Each Lender acknowledges that, by the operation of this Section
7.11, the Majority Noteholders have the right and power to diminish or eliminate
all rights of such Lender under this Agreement and each Note issued to such
Lender.
l.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
m.Exculpation Among Lenders. Each Lender acknowledges that it is not relying
upon any Person or stockholder, other than the Company and its directors and
officers in their capacities as such, in making its investment or decision to
invest in the Company. Each Lender agrees that no other Lender nor the
respective controlling Persons, directors, officers, partners, agents,
stockholders or employees of any other Lender shall be liable for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase and sale of the Notes. The Company’s agreements
with each of the Lenders are separate agreements, and the sales of the Notes to
each of the Lenders are separate sales.
8

--------------------------------------------------------------------------------



n.Specific Enforcement. Each party acknowledges and agrees that the Company
will be irreparably damaged in the event any of the provisions of this Agreement
are not performed by the parties in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that the Company shall be entitled
to an injunction to prevent breaches of this Agreement, and to specific
enforcement of this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state having subject matter
jurisdiction.
o.No Third Party Beneficiaries. Nothing expressed or implied in this Agreement
is intended, or will be construed, to confer upon or give any person other than
the parties hereto, and their successors or permitted assigns, any rights,
remedies, duties, obligations or liabilities under or by reason of this
Agreement, or result in such person being deemed a third party beneficiary of
this Agreement.
(signature page follows)




9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has executed this Agreement as of the
date first written above.




COMPANY:


PHUNWARE, INC.






By: ________________________________ Alan S. Knitowski, Chief Executive Officer






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Lender has executed this Agreement as of the date first
written above.




LENDERS:
If individual:
         (signature)
Print Name:  
If entity:
         (name of entity)
By:   
Name:  
Title:   


Address:  
         
         










Signature Page to Phunware, Inc.
Note Purchase Agreement

--------------------------------------------------------------------------------



SCHEDULE I


Schedule of Lenders



Lender Name and AddressConsideration and Principal Amount of Note
































TOTAL



EXHIBIT A





--------------------------------------------------------------------------------



FORM OF NOTE


[see attached]

